DETAILED ACTION
Drawings
The drawings were received on 5/1/19; these drawings are objected to. 
Sheets 1-5 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the drawing sheet numbering must be larger than the numbers used as reference characters to avoid confusion. In the instant case, Page 2 numbering appears to be the same size as the reference characters in Figures 3 and 4; Page 3 numbering is the same size as the numbers used in the graphs; Page 4 and 5 numbering appears to be the same size as the reference characters used in Figures 7 and 9. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the .
Claim Objections
Claim 6 is/are objected to because of the following informalities:
Claim 6: replace “cross section area” with ---cross-sectional area---.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-10, is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1: This claim was amended to recite “a reservoir containing a free-flowing hair product”; however, applicant’s disclosure does not indicate that the hair product is “free flowing” and instead recites on Page 2, paragraph 2 “the hair product being preferably in liquid form” and then on Page 3, last paragraphs “the hair product can be anhydrous or aqueous composition”. Applicant does not have written description support for “a free flowing hair product” as applicant now attempts to claim because that is more specific than the compositions described in applicant’s original disclosure. This is a new matter rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6: recites “the application member having a larger cross section area greater than or equal to that of the opening”; however, the language “a larger cross section area greater than or equal to” does not make sense. Either it is larger or it is equal to, these are not the same thing; it appears the claim conflicts with itself which is confusing. Clarification or correction is requested.   
Claim 8: recites “the thickness of the application member”; however, according to applicant’s disclosure (Page 3) this thickness is measured “perpendicularly to the axis of the opening and to the longitudinal axis of the application member” which is referred to in claim 1 and claim 6 as the “width” of the application member and not the thickness. It appears applicant is using two different terms for the same feature, which is improper. If applicant is referring to a width of the reservoir relative to a width of the application member in claim 1, then the term width must be used consistently throughout the claims to mean this dimension. Alternating between “width” and “thickness” when referring to the same dimensions creates ambiguity and confusion. Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hein (US 20130153461).
Claim 1: Hein discloses a cosmetic refill (110, Fig 8) inserted in a removable manner [0040] into a housing (see Figs 7-8) of a system for treating the hair (90), the refill comprising: a body (see annotations) comprising a cavity (see annotations) forming a reservoir containing a liquid [0032] hair product [0031-0032] that can include solely argan oil [0032] which is a free-flowing hair product, the reservoir having a top opening (114); a porous [0029] application member (20) extending partially into the reservoir through the opening (see annotations); the application member being fixed in the reservoir when in use [0031], the application member extending over only a portion of a width of the reservoir (see annotations), the application member having at least two opposite sides (see annotations) extending at least partially into the reservoir and at least partially in contact with the hair product contained in the reservoir [0031-0032]. 

    PNG
    media_image1.png
    345
    434
    media_image1.png
    Greyscale

Claim 2: Hein discloses the application member extending into the reservoir over the entire height of the reservoir and bearing against a bottom of the reservoir (see Fig 8). 
Claim 4: Hein discloses the application member can be made from a sintered material [0029]. 
Claim 5: Hein discloses the application member being molded [0030]. 
Claim 6: Hein discloses the width of the reservoir being greater than the width of the opening (see Fig 8 & annotations) and the application member having a greater cross-sectional area than the opening when viewing from the side because the application member protrudes from the reservoir (see Figs 7-8). 
Claim 7: Hein discloses the application member being removable from the reservoir [0046] (see Fig 18). 
Claim(s) 1, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 4913172).
Regarding the claimed invention being “intended to be inserted in a removable manner into a housing of a system for treating hair” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Chou was considered capable of performing the cited intended use because Chou teaches a detachable cartridge that is removably attachable to a hair care device. 
	Claim 1: Chou discloses a cosmetic refill (12, see Fig 2) intended to be inserted, or attached, in a removable manner to a housing of a system for treating hair (see Fig 2; also note this is intended use language); the refill comprising: a body (12) comprising a cavity (120 & hollow portion of teeth) forming a reservoir containing a liquid hair product (Col 2, 15-20) and liquid is interpreted to constitute “free-flowing” as claimed since liquids are free-flowing and since a second embodiment is disclosed by Chou for under Col 2, 34-37 where “in cold weather, the ointment is susceptible to forming into a solid and therefore…has to be heated first before infiltrating through the cotton absorber” meaning in non-frigid zones, it is not a solid and is in liquid form already as described in the abstract “a liquid ointment” , the reservoir having an opening through which a porous (Col 2, 10-20) application member (123) partially extends (see Fig 2). The application member (123) being fixed in the reservoir during use, the application member extending over only a portion of a width of the reservoir (see Figs 1-3) the application member having diametrically opposite sides extending at least partially into the reservoir and at least partially in contact with the hair product contained in the reservoir (Col 2, 1-20). 
Claim 5: Regarding the “application member being molded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented Chou.  See MPEP § 2113.
Claim 10: Chou discloses the reservoir comprising a hair product filing aperture (128, Fig 3) closed by a removable stopper (129, Fig 3). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 20130153461).
Claim 8: Hein discloses the invention essentially as claimed except for the application member having a thickness of less than or equal to 30mm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the application member of Hein to comprise a width/thickness of 30mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). Furthermore, applicant’s own disclosure indicates on Page 3, that “the thickness of the applicator may be less than or equal to 3 cm” with no reason for this dimension and no criticality indicated. 
Claim 9: Hein discloses the invention of claim 1 and further discloses that the reservoir can be circular [0029]. Hein discloses the invention essentially as claimed except for the reservoir being of substantially cylindrical form; however, in an adjacent embodiment, Hein discloses the reservoir and application member can be of substantially cylindrical form (see Figs 14-15). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Hein by providing the reservoir of substantially cylindrical shape, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. 
Alternatively, or additionally, Hein discloses that the reservoir can be circular or any shape [0029]. Hein discloses the invention essentially as claimed except for the reservoir being substantially cylindrical. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hein by providing the reservoir as substantially cylindrical, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Hein.
Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive.
Applicant argues the drawing objection stating “the drawings in the present application have a font size much larger than the reference numerals provided in the figures”; however, the drawing objection pertains to the sheet numbers, not the figure titles. While the figure titles are all much larger than the size of the reference numerals/characters, the sheet numbering is not. In the instant case, Page 2 numbering appears to be the same size as the reference characters in Figures 3 and 4; Page 3 numbering is the same size as the numbers used in the graphs; Page 4 and 5 numbering appears to be the same size as the reference characters used in Figures 7 and 9. The objection is maintained and it is respectfully requested to please increase the size of the sheet numbering accordingly. See 37 C.F.R. 1.84(t).
Applicant argues that the new amendment to claim 1 requiring “a cavity forming a reservoir containing a free flowing hair product” requires the reservoir contain hair product that is not impregnated into the application member. At the outset the claim does not require that the hair product not be retained in the reservoir by the application member or by an absorbent impregnated material. Instead the claim simply requires that the hair product stored within the reservoir (including in the absorbent member held therein) be a free-flowing hair product. It is also noted that as described by Choi, whether a liquid is free-flowing or not is directly dependent on temperature and applicant’s disclosure and claims provide no context as to at what temperatures this product is free-flowing. Furthermore, it is also noted that if applicant intends to argue this as novel, that would directly conflict with applicant’s own disclosure because on Page 2, the disclosure states “the hair product preferably being in liquid form” and then on Page 3, line 24, “the hair product can be an anhydrous or aqueous composition”. As discussed above under the 35 USC 112(a) rejection, applicant does not have written description support for “a free flowing hair product” rendering arguments that this language overcomes the prior art of record moot. 
It is also outlined in the 35 USC 102 rejections written above, how both Chou and Hein teach the hair product being in liquid form, which is what applicant discloses, so Chou and Hein are interpreted to teach “free-flowing hair product” in as much as applicant does. 
In response to applicant’s arguments that Chou and Hein each failed to disclose individually, or suggest in combination, a “substantially constant cosmetic product flow rate thanks to the partial extending of the application member into the reservoir” the applicant is respectfully advised that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
The porous application member of Chou clearly discloses a series of porous application members that extend only partially into the reservoir (interior of 122 and hollow portion of tines) through their respective openings (see Fig 2) rendering this argument moot. 
Hein also teaches the porous application member extending at least partially into the reservoir; it is noted that applicant’s claims do not require that the porous application member extend only partially into the reservoir and not wholly into the reservoir, so this rejection is maintained. The porous application member of Hein teaches a an impregnated removable refill that slides into the reservoir so there is a clearance between the walls of the reservoir and the porous member as illustrated and pointed out in the above annotations so that also meets the claim limitations. 
Applicant then argues that the application element of Hein does have a width less than the width of the reservoir. It is also noted that applicant’s claims do not require a percentage difference or finite dimensional difference between the width of the reservoir and the width of the application element, so any difference illustrated constitutes a “difference”. As shown below in annotated Figure 8 of Hein, this dimensional difference is present even if small. 

    PNG
    media_image2.png
    790
    892
    media_image2.png
    Greyscale

Applicant argues that the refill of Chou is not “intended to be inserted in a removable manner into a housing of a system for treating hair” as required in the preamble of claim 1. In the instant case that is all functional and intended use language and has no bearing on the structure of a generic refill that applicant is claiming. Applicant responded to the previous election/restriction requirement electing to prosecute only the refill and not the system including the refill, so functional language attempting to set forth the intended use has no bearing on the patentable weight of applicant’s claims because the applicant is advised that a prior art structure does not become patentable upon the discovery of a new use, function or previously unknown property, which is inherently present in the prior art structure. In re Best, 562 F.2d
1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Even separately from that however, Chou does disclose the refill (12) being configured to removably fasten to a housing (11) of a system for treating hair (see Figs 1-2) via screw threading (see Fig 2). So Chou meets these claim limitations and this argument is not persuasive. 
It is respectfully suggested to amend the claims to include more structure, rather than claiming properties of the fluid hair product and functional recitations of intended use. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772